              Case 2:21-cv-01014-BJR Document 16 Filed 08/19/21 Page 1 of 11




 1                                                                         The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE
     In Re:
10                                                               Case No. 2:21-cv-01014 (BJR)
     SAUK-SUIATTLE INDIAN TRIBE,
11                                                               RESPONDENTS’ REPLY IN SUPPORT
12                              Plaintiff,                       OF MOTION FOR DISMISSAL UNDER
                                                                 FED. R. CIV. P. 12(b)(1) AND 12(b)(6)
13            v.

14   CITY OF SEATTLE and SEATTLE CITY
     LIGHT, a subdivision of the City of Seattle,
15
                                Respondents.
16

17            Respondents City of Seattle and Seattle City Light (together “City Light”) agree with
18   Plaintiff Sauk-Suiattle Indian Tribe (“Sauk-Suiattle”) that fish passage at Gorge Dam in the
19   Skagit River Hydroelectric Project (Federal Energy Regulatory Commission (“FERC”)
20   Project No. 553) (the “Project”) presents a very important topic. Indeed, fish passage at the
21   Project’s three dams is a central topic in the Project’s ongoing FERC relicensing proceeding.
22   With FERC’s approval and the input of National Marine Fisheries Service, other federal and
23   state agencies, and other affected tribes, City Light is implementing a multi-year study of fish
24   passage in the relicensing proceeding. 1 This study, along with other information, will inform
25
     1
       See Dkt. No. 12-6 pp. A-1, B-27–28 (Ex. 6 to City Light’s Request for Judicial Notice). Sauk-Suiattle did not
26   object to City Light’s Request for Judicial Notice.
      RESPONDENTS’ REPLY IN SUPPORT OF                                                             K&L GATES LLP
                                                                                             925 FOURTH AVENUE, SUITE 2900
      MOTION TO DISMISS -1-                                                                      SEATTLE, WA 98104-1158
                                                                                                TELEPHONE: +1 206 623 7580
      Case No. 2:21-cv-01014 (BJR)                                                              FACSIMILE: +1 206 623 7022
               Case 2:21-cv-01014-BJR Document 16 Filed 08/19/21 Page 2 of 11




 1   whether or not fish passage measures will be required in the next FERC license. Sauk-Suiattle
 2   will have ample opportunity to participate in the important decisions about fish passage that
 3   will be made during the ongoing FERC relicensing proceeding.
 4             More salient to the Court, however, is that this action should be dismissed under Rules
 5   12(b)(6) and 12(b)(1) because Sauk-Suiattle failed to assert a cognizable legal theory for relief
 6   and the Court lacks jurisdiction. First, the Congressional Acts that Sauk-Suiattle claim require
 7   fish passage are no longer in force and are not otherwise applicable to Gorge Dam. Second,
 8   Sauk-Suiattle had an opportunity to address fish passage issues during FERC’s licensing
 9   process in the 1990s and chose not to appeal City Light’s current license, thereby establishing
10   this Court’s lack of subject matter jurisdiction. Third, Sauk-Suiattle is currently involved with
11   City Light’s ongoing relicensing proceedings at FERC, and FERC should be allowed to
12   exercise primary jurisdiction over the question of fish passage at Gorge Dam. Finally, the
13   Federal Power Act (“FPA”) preempts Sauk-Suiattle’s Washington common law and tort law
14   claims. 2
15             A.      Sauk-Suiattle’s Arguments Regarding the Establishing Acts Do Not
                       Present a Cognizable Legal Theory for Relief.
16
               Sauk-Suiattle’s basis for relief is fundamentally flawed. First, the prohibition on dams
17
     without fishways from the 1848 congressional act forming the Territory of Oregon (the “1848
18
     Establishing Act”) was not incorporated into the laws of the Territory of Washington, and
19
     subsequently into the laws of the state of Washington. On this basis alone, Sauk-Suiattle’s
20
     Establishing Acts arguments fail and should be dismissed. Second, Sauk-Suiattle concedes in
21
     its Response Brief that the Establishing Acts were repealed by Congress (Resp. p. 3) and—
22
     contrary to its Amended Complaint—asserts that this case rests purely on state law, not
23
     federal law. If there is no federal law issue, there can be no Supremacy Clause violation (Dkt.
24
     2
       This brief does not address Sauk-Suiattle’s arguments regarding the 1981 Settlement Agreement (Dkt. No. 13
25   p. 7 (“Resp.”)) because City Light did not argue that provisions in any of the parties’ settlement agreements over
     the decades are a basis for dismissal. City Light reserves any claims it has that Sauk-Suiattle breached the
26   parties’ settlement agreements.
         RESPONDENTS’ REPLY IN SUPPORT OF                                                           K&L GATES LLP
                                                                                              925 FOURTH AVENUE, SUITE 2900
         MOTION TO DISMISS -2-                                                                    SEATTLE, WA 98104-1158
                                                                                                 TELEPHONE: +1 206 623 7580
         Case No. 2:21-cv-01014 (BJR)                                                            FACSIMILE: +1 206 623 7022
               Case 2:21-cv-01014-BJR Document 16 Filed 08/19/21 Page 3 of 11




 1   No. 5 (“Am. Compl.”) ¶¶ 5.B., 6.B.), and Sauk-Suiattle’s arguments based on the Establishing
 2   Acts and U.S. Constitution must be dismissed. Lastly, even if this Court ignores the plain text
 3   of Section 12 of the 1853 act establishing the Territory of Washington (the “1853 Establishing
 4   Act”) and assumes that the 1848 Establishing Act prohibition did become law in the Territory
 5   of Washington, and was thereafter incorporated into state law, Sauk-Suiattle’s Establishing
 6   Acts arguments still provide no cognizable legal theory for relief. The prohibition ceased to
 7   have any legal significance when it was altered (i.e., amended) by the Washington Legislature
 8   in 1890.
 9                     1.       The Prohibition on Dams Without Fishways Was Not Incorporated
                                Into the Law of the Territory of Washington or Washington State.
10
               As City Light explained in its Motion to Dismiss, the prohibition on dams without
11
     fishways was not incorporated into the 1853 Establishing Act. See Dkt. No. 11 (“Mot. to
12
     Dismiss”) p. 7, n.10. Section 12 of the 1853 Establishing Act incorporated only those laws
13
     applicable in the Territory of Washington that were enacted subsequent to September 1,
14
     1848. 3 The 1848 Establishing Act was not enacted “subsequent to” September 1, 1848; it was
15
     enacted on August 14, 1848. 4 Thus, the prohibition on dams without fishways contained in
16
     Section 12 of the 1848 Establishing Act was not incorporated into the laws of the Territory of
17
     Washington via Section 12 of the 1853 Establishing Act, which means the prohibition was
18
     also not incorporated into the laws of the state of Washington upon statehood in 1889. See Act
19
     of Feb. 22, 1889, ch. 180, 25 Stat. 676, 683–84 (§ 24) (1889). 5
20
               Congress knew how to reference and incorporate the 1848 Establishing Act into the
21
     1853 Establishing Act, and did so elsewhere. See, e.g., 1853 Establishing Act, § 15 (all
22
     pending lawsuits and proceedings in the Territory of Oregon, which was formed “by act of
23
     Congress, entitled, ‘An act to establish the territorial government of Oregon,’ approved
24

25   3
       See Dkt. No. 11-3 p. 177 (Att. B to City Light’s Motion to Dismiss).
     4
       See Dkt. No. 11-2 pp. 323, 331 (Att. A to City Light’s Motion to Dismiss).
26   5
       See Dkt. No. 11-6 pp. 683–84 (Att. E to City Light’s Motion to Dismiss).
         RESPONDENTS’ REPLY IN SUPPORT OF                                                 K&L GATES LLP
                                                                                    925 FOURTH AVENUE, SUITE 2900
         MOTION TO DISMISS -3-                                                          SEATTLE, WA 98104-1158
                                                                                       TELEPHONE: +1 206 623 7580
         Case No. 2:21-cv-01014 (BJR)                                                  FACSIMILE: +1 206 623 7022
               Case 2:21-cv-01014-BJR Document 16 Filed 08/19/21 Page 4 of 11




 1   August fourteen, one thousand eight hundred and forty-eight[,]” were to be transferred to
 2   courts within the Territory of Washington). “It is a well-established canon of statutory
 3   interpretation that the use of different words or terms within a statute demonstrates that
 4   Congress intended to convey a different meaning for those words. … Congress’s explicit
 5   decision to use one word over another in drafting a statute is material.” SEC v. McCarthy, 322
 6   F.3d 650, 656 (9th Cir. 2003) (internal citations omitted).
 7             The plain text of these congressional acts belies Sauk-Suiattle’s allegations. All of
 8   Sauk-Suiattle’s arguments that rely on the Establishing Acts should be dismissed under Rule
 9   12(b)(6) because the 1848 Establishing Act prohibition was never incorporated into the laws
10   of the Territory of Washington or the state of Washington.
11                      2.        Sauk-Suiattle’s Supremacy Clause Argument Also Does Not
                                  Provide Grounds for Relief.
12
               Sauk-Suiattle’s Amended Complaint alleges that the Establishing Acts were not
13
     repealed by Congress and the presence and operation of the Project without fishways violates
14
     the Supremacy Clause of the U.S. Constitution. Am. Compl. ¶ 5.B. City Light’s Motion to
15
     Dismiss demonstrated that Sauk-Suiattle is wrong: Congress implicitly repealed the
16
     prohibition on dams without fishways in 1920 via Section 29 of the FPA and explicitly
17
     repealed it in 1933 through repeal of obsolete sections of the Revised Statutes. See Mot. to
18
     Dismiss 8–10. Thus, the Project does not violate the Supremacy Clause. Now, in its Response
19
     Brief, Sauk-Suiattle tries to walk back from its own Amended Complaint and instead posits
20
     that the fact that “certain territorial acts for Oregon and Washington were repealed” by
21
     Congress 6 “[has] no bearing on this case” and that “this case is one purely of determining the
22
     applicability of a Washington state law.” Resp. pp. 1, 3 (emphasis in original).
23

24   6
      Sauk-Suiattle also tries to argue in the alternative that Congress did not repeal the Establishing Acts provisions
     because they were “peculiarly local in nature” and therefore exempt from the repeal provisions of the 1873
25   Revised Statutes. See Resp. p. 2. This unsubstantiated assertion is incorrect and immaterial. Case law (which
     Sauk-Suiattle does not cite) establishes that an act that is specific to a particular locality (e.g., a territory) is not
26
         RESPONDENTS’ REPLY IN SUPPORT OF                                                                 K&L GATES LLP
                                                                                                    925 FOURTH AVENUE, SUITE 2900
         MOTION TO DISMISS -4-                                                                          SEATTLE, WA 98104-1158
                                                                                                       TELEPHONE: +1 206 623 7580
         Case No. 2:21-cv-01014 (BJR)                                                                  FACSIMILE: +1 206 623 7022
              Case 2:21-cv-01014-BJR Document 16 Filed 08/19/21 Page 5 of 11




 1            If federal law (and now repealed federal law, at best) is inapplicable to Sauk-Suiattle’s
 2   claims, then the Supremacy Clause can provide no grounds for relief. Sauk-Suiattle’s
 3   Response Brief directly contradicts its Amended Complaint, which counsel for Sauk-Suiattle
 4   refused to amend after conferring with counsel for City Light. Mot. to Dismiss p. 15. Clearly
 5   there is no Supremacy Clause violation, as City Light has demonstrated, and now Sauk-
 6   Suiattle has admitted, as Congress repealed the federal laws in question. Sauk-Suiattle’s
 7   Supremacy Clause arguments must be dismissed under Rule 12(b)(6).
 8                     3.       The Prohibition on Dams Without Fishways Ceased to Have Any
                                Legal Effect in 1890 when the Washington Legislature Altered the
 9                              Prohibition.
10            Assuming, arguendo, that this is purely a question of state law and that the 1848

11   Establishing Act’s prohibition was incorporated into the laws of the state of Washington

12   through either the Enabling Act 7 or Washington Constitution Article XXVII, Section 2, prior

13   to its repeal by Congress (Resp. p. 3), Sauk-Suiattle’s claims still fail and must be dismissed.

14            The Washington Constitution provided that “[a]ll laws now in force in the Territory of

15   Washington … shall remain in force until they expire by their own limitation, or are altered

16   or repealed by the legislature[.]” Wash. Const. Art. XXVII, § 2 (emphasis added). Thus, the

17   Washington Constitution incorporated all laws of the Territory of Washington into state law

18   (which, according to Sauk-Suiattle (and disputed by City Light), included the prohibition

19   against dams without fishways), and provided that such laws would remain in force “until

20   they … are altered or repealed by the legislature[.]” Id. (emphasis added). In 1890, the

21   Washington Legislature “altered” the prohibition on dams without fishways via Section 8 of

22   the 1890 act to “protect salmon and other food fishes.” 8 Thus, regardless of whether the

23
     “local” for the purposes of the repeal provision in Section 5596 of the 1873 Revised Statutes if the act applies to
24   all persons of the United States. See, e.g., Forty-Three Gallons of Cognac Brandy, 11 F. 47, 48–49 (D. Minn.
     1882). Regardless, Congress implicitly repealed the prohibition via Section 29 of the FPA. See Mot. to Dismiss
25   pp. 9–10.
     7
       See Dkt. No. 11-6 (Att. E to City Light’s Motion to Dismiss).
26   8
       See Dkt. No. 11-7 p. 106 (Att. F to City Light’s Motion to Dismiss).
      RESPONDENTS’ REPLY IN SUPPORT OF                                                               K&L GATES LLP
                                                                                               925 FOURTH AVENUE, SUITE 2900
      MOTION TO DISMISS -5-                                                                        SEATTLE, WA 98104-1158
                                                                                                  TELEPHONE: +1 206 623 7580
      Case No. 2:21-cv-01014 (BJR)                                                                FACSIMILE: +1 206 623 7022
                Case 2:21-cv-01014-BJR Document 16 Filed 08/19/21 Page 6 of 11




 1   prohibition was passed by Congress or the “legislative assembly of the Territory of
 2   Washington” and subject to repeal under Section 16 of the 1890 Act as Sauk-Suiattle disputes,
 3   see Resp. p. 5, the prohibition ceased to have any legal effect as a state law when the
 4   Washington Legislature altered the prohibition via Section 8 of the 1890 Act. Through
 5   Section 8, 9 the Washington Legislature established the circumstances under which a dam
 6   without fish passage might be a nuisance, and as explained in Section I.D., infra, that tort law
 7   argument is preempted by the FPA. The Washington Constitution provides that the territorial
 8   laws were to remain in force until they were altered or repealed by the legislature, which the
 9   legislature first did in 1890 and has continued to do over the years. See, e.g., RCW 77.57.030.
10              For the foregoing reasons, the Establishing Acts provide no cognizable legal theory for
11   relief under federal or state law, and Sauk-Suiattle’s arguments must be dismissed.
12              B.       This Court Lacks Subject Matter Jurisdiction Over Sauk-Suiattle’s
                         Collateral Attack on City Light’s FERC License.
13
                Sauk-Suiattle incorrectly states that “the exclusive jurisdiction provisions of the FPA
14
     have not been found to apply to claims under state law” (Resp. p. 7) to argue that this Court
15
     may entertain Sauk-Suiattle’s collateral attack on City Light’s current FERC license. Sauk-
16
     Suiattle’s effort to distinguish this case from California Save Our Streams Council, Inc. v.
17
     Yuetter is unpersuasive. Resp. p. 7. While the Ninth Circuit held in Yuetter that claims
18
     brought pursuant to federal environmental laws were a collateral attack on a FERC license,
19
     and therefore the district court lacked jurisdiction over the case based on the FPA’s exclusive
20
     jurisdiction provisions, that holding does not preclude the same logic from being applied to
21
     state law claims that mount a collateral attack on a FERC license. This Court reached this
22
     exact conclusion in Carrington v. City of Tacoma, holding that the plaintiffs’ state law
23
     negligence claims were an “impermissible collateral attack … seeking state tort damages for
24
     [the utility’s] operations in compliance with its FERC license” and noting that plaintiffs “did
25

26   9
         See Dkt. No. 11-7 pp. 107–08 (Att. F to City Light’s Motion to Dismiss).
         RESPONDENTS’ REPLY IN SUPPORT OF                                                 K&L GATES LLP
                                                                                    925 FOURTH AVENUE, SUITE 2900
         MOTION TO DISMISS -6-                                                          SEATTLE, WA 98104-1158
                                                                                       TELEPHONE: +1 206 623 7580
         Case No. 2:21-cv-01014 (BJR)                                                  FACSIMILE: +1 206 623 7022
                Case 2:21-cv-01014-BJR Document 16 Filed 08/19/21 Page 7 of 11




 1   not challenge the terms of [the utility’s] FERC license at any time during the [prior]
 2   relicensing process.” 276 F. Supp. 3d 1035, 1044–45 (W.D. Wash. 2017).
 3              Sauk-Suiattle’s citation to Justice Harlan’s concurrence in City of Tacoma v.
 4   Taxpayers of Tacoma (Resp. p. 7) also is unpersuasive. The concurrence left intact the Court’s
 5   holding that the Washington courts could not consider a collateral state law attack on
 6   Tacoma’s authority and obligation to comply with its FERC license. 357 U.S. 320, 337–40
 7   (1958). This holding applies directly to this case, where Sauk-Suiattle advances state law
 8   arguments regarding fish passage to challenge City Light’s authority and obligation to comply
 9   with FERC license provisions requiring it to operate Gorge Dam without fish passage. 10
10   Sauk-Suiattle participated in the 1990s licensing proceedings, entered into a settlement in
11   those proceedings, 11 and did not appeal City Light’s 1995 license pursuant to Section 313 of
12   the FPA (16 U.S.C. § 825l). Sauk-Suiattle cannot now challenge City Light’s authority and
13   obligation to comply with that FERC license because “all objections to the [FERC] order, to
14   the license it directs to be issued, and to the legal competence of the licensee to execute its
15   terms, must be made in the Court of Appeals or not at all.” City of Tacoma, 357 U.S. at 336.
16              C.       FERC Has Primary Jurisdiction Over the Issues in this Case.

17              Sauk-Suiattle argues against FERC’s primary jurisdiction by asserting that the issue is

18   “an ordinary claim of statutory interpretation that does not require the expertise of FERC.”

19   Resp. p. 8. Sauk-Suiattle is mistaken. Sauk-Suiattle’s Amended Complaint alleges that the

20   “presence and operation of the [Project]” violates state and federal laws regarding fish

21   passage. Am. Compl. ¶¶ 5.A., 5.B., 5.C., 5.D. Therefore, the question necessarily presented

22   by Sauk-Suiattle’s claims for relief is: should this federally-licensed hydropower project

23   provide fish passage? This is not a simple question of statutory interpretation; it is a complex

24   issue currently before FERC in the Project relicensing proceedings.

25
     10
          See Dkt. No. 12-4 pp. 17–18 of FERC License Order (Ex. 4 to City Light’s Request for Judicial Notice).
26   11
          See Dkt. No. 12-4 pp. 21–22 of attached Final Environmental Assessment.
      RESPONDENTS’ REPLY IN SUPPORT OF                                                             K&L GATES LLP
                                                                                             925 FOURTH AVENUE, SUITE 2900
      MOTION TO DISMISS -7-                                                                      SEATTLE, WA 98104-1158
                                                                                                TELEPHONE: +1 206 623 7580
      Case No. 2:21-cv-01014 (BJR)                                                              FACSIMILE: +1 206 623 7022
              Case 2:21-cv-01014-BJR Document 16 Filed 08/19/21 Page 8 of 11




 1            The doctrine of primary jurisdiction applies when: “(1) the need to resolve an issue
 2   that (2) has been placed by Congress within the jurisdiction of an administrative body having
 3   regulatory authority (3) pursuant to a statute that subjects an industry or activity to a
 4   comprehensive regulatory scheme that (4) requires expertise or uniformity in administration.”
 5   Davel Commc'ns, Inc. v. Qwest Corp., 460 F.3d 1075, 1086–87 (9th Cir. 2006) (internal
 6   citation omitted). Here, all of the requirements are met to find that FERC holds primary
 7   jurisdiction over the issues in this case.
 8            Whether or not fish passage should be required at a federally-licensed hydropower
 9   facility has been placed squarely within FERC’s purview by Section 18 of the FPA. See 16
10   U.S.C. § 811 (requiring FERC to order a licensee to construct, maintain, and operate fishways
11   if prescribed by the Secretary of Commerce or Interior). FERC must retain exclusive control
12   over fish passage requirements at federally-licensed facilities to avoid implementing
13   inconsistent regulatory requirements across hydrologically connected systems. See, e.g.,
14   Carrington, 276 F. Supp. 3d at 1041 (allowing state law to supplant FERC’s exclusive control
15   of dam operations would subject dam operators to contradictory standards). Fish passage at
16   the Project as currently licensed, and whether it was necessary, was discussed extensively in
17   the Settlement Agreements to which Sauk-Suiattle is a party. 12 Whether fish passage should
18   be required in the future is a complex and nuanced issue, not reducible to a conclusory
19   inference and is, in fact, again in dispute and subject to the primary jurisdiction of FERC.
20            D.       The FPA Preempts Sauk-Suiattle’s State Law Claims.

21            Courts, including the U.S. Supreme Court, have held that state laws imposing stricter

22   requirements on a licensee than those imposed by FERC under the FPA are preempted. See

23   Mot. to Dismiss p. 14. Any fishway requirements in Washington common law or tort law are

24   both field and conflict preempted by the FPA’s provisions that provide FERC exclusive

25
     12
        See, e.g., Dkt. No. 12-5 p. 2 (Ex. 5 to City Light’s Request for Judicial Notice) (“This Agreement resolves all
26   issues related to the effects on fisheries resources of the Project[.]”) (emphasis added).
      RESPONDENTS’ REPLY IN SUPPORT OF                                                               K&L GATES LLP
                                                                                               925 FOURTH AVENUE, SUITE 2900
      MOTION TO DISMISS -8-                                                                        SEATTLE, WA 98104-1158
                                                                                                  TELEPHONE: +1 206 623 7580
      Case No. 2:21-cv-01014 (BJR)                                                                FACSIMILE: +1 206 623 7022
              Case 2:21-cv-01014-BJR Document 16 Filed 08/19/21 Page 9 of 11




 1   jurisdiction over licensing of the Project, including the authority to order fishways and ensure
 2   adequate protection, mitigation, and enhancement of fish. 16 U.S.C. §§ 803(a)(1), 811; see
 3   California v. FERC, 495 U.S. 490, 506–07 (1990) (holding that California’s significantly
 4   higher minimum stream flow requirements would conflict with the “balance embodied” in
 5   FERC’s licensing decision; “allowing California to impose the challenged requirements
 6   would be contrary to congressional intent regarding the Commission’s licensing authority and
 7   would ‘constitute a veto of the project that was approved and licensed by FERC’”). 13 Sauk-
 8   Suiattle’s unsupported allegation that “all of the over 50 hydroelectric dams” in Washington
 9   licensed by FERC have fish passage measures has no bearing on whether City Light can
10   install fish passage as a matter of state law while also complying with its FERC license and
11   the FPA. Resp. p. 11. Sauk-Suiattle’s state common law and tort arguments are both field and
12   conflicted preempted by the FPA. See 16 U.S.C. §§ 803(a)(1), 811.
13            Furthermore, Sauk-Suiattle’s assertion that Section 27 of the FPA saves its state law
14   claims from preemption (Resp. p. 9) is wrong. Sauk-Suiattle conveniently omitted the portion
15   of Section 27 of the FPA that limits the scope of the savings clause to a narrow set of state
16   laws “relating to the control, appropriation, use, or distribution of water used in irrigation or
17   for municipal or other uses, or any vested rights acquired therein.” 16 U.S.C. § 821. The U.S.
18   Supreme Court has interpreted this provision to mean that the savings clause is strictly limited
19   to state laws allocating proprietary rights in water. First Iowa Hydro-Elec. Co-op. v. Fed.
20   Power Comm'n, 328 U.S. 152, 175–76 (1946); see also Carrington, 276 F. Supp. 3d at 1044.
21

22   13
        Sauk-Suiattle is wrong to assert that Hughes v. Talen Energy Marketing, LLC, 136 S.Ct. 1288 (2016), is “on
     all fours and is dispositive of respondent’s argument.” Resp. p. 13. The Court in Hughes held that Part II of the
23   FPA, 18 U.S.C. §§ 824 et seq., which authorizes FERC to set rates for interstate sales of power, preempted state
     law. In dicta, the Court noted states generally may use non-price measures to promote clean energy. 136 S.Ct. at
24   1299. The decision never mentions hydropower or considers whether a state measure that is flatly contrary to
     FERC’s exclusive authority over hydropower licensing under Part I of the FPA, 18 U.S.C. §§ 791–823(g), could
25   survive preemption analysis. Carrington and other decisions under Part I demonstrate that many state laws are
     indeed subject to preemption under Part I of the FPA.
26
      RESPONDENTS’ REPLY IN SUPPORT OF                                                             K&L GATES LLP
                                                                                             925 FOURTH AVENUE, SUITE 2900
      MOTION TO DISMISS -9-                                                                      SEATTLE, WA 98104-1158
                                                                                                TELEPHONE: +1 206 623 7580
      Case No. 2:21-cv-01014 (BJR)                                                              FACSIMILE: +1 206 623 7022
             Case 2:21-cv-01014-BJR Document 16 Filed 08/19/21 Page 10 of 11




 1   Sauk-Suiattle’s claims do not involve proprietary rights in water, and are therefore not saved
 2   by Section 27 of the FPA and are preempted. 14
 3            The “FPA establishes a broad and paramount federal regulatory role” over
 4   hydropower development. See California, 495 U.S. at 499; see also First Iowa., 328 U.S. at
 5   180–82. Following California and First Iowa, this Court held that the FPA both field and
 6   conflict preempted claims brought under state law that Tacoma’s flow releases in accordance
 7   with its FERC license caused flooding and property damage. See Carrington, 276 F. Supp. 3d
 8   at 1044–45. For the same reasons, any requirements in Washington common law or tort law
 9   regarding fish passage are preempted by the FPA’s provisions that provide FERC exclusive
10   jurisdiction over licensing of the Project, including the authority to order fishways and ensure
11   adequate protection, mitigation, and enhancement of fish. 16 U.S.C. §§ 803(a)(1), 811.
12            DATED this 19th day of August, 2021.
13                                                  K&L GATES LLP
14
                                                    By:   s/ Elizabeth Thomas
15                                                        Elizabeth Thomas, WSBA # 11544
                                                          Kari L. Vander Stoep, WSBA # 35923
16                                                  925 Fourth Avenue, Suite 2900
                                                    Seattle, WA 98104
17
                                                    Phone: (206) 623-7580
18                                                  E-mail:       Liz.Thomas@klgates.com
                                                                  Kari.Vanderstoep@klgates.com
19
                                                 Attorneys for Respondents
20

21

22   14
       Sauk-Suiattle also seems to argue that the Savings Provision in Section 17 of the 1986 amendments to the FPA
     preserves its state common law and tort law arguments from field and conflict preemption. Resp. pp. 9–10; see
23   also 16 U.S.C. § 797 note. Sauk-Suiattle’s reliance on this provision is flawed. A plain reading reveals that none
     of the provisions in Section 17 preserve the rights of anyone to rely on state common law or tort law to override
24   a FERC license and demand fish passage at a FERC-licensed dam. Instead, the provisions in Section 17
     preserve (1) certain authorities over proprietary rights in water (similar to Section 27), (2) interstate compacts,
25   (3) rights pertaining to federal transmission facilities, (4) treaty rights, (5) FERC’s competing application
     requirements for new hydropower licenses, and (6) the Pacific Northwest Electric Power Planning and
26   Conservation Act.
      RESPONDENTS’ REPLY IN SUPPORT OF                                                              K&L GATES LLP
                                                                                              925 FOURTH AVENUE, SUITE 2900
      MOTION TO DISMISS -10-                                                                      SEATTLE, WA 98104-1158
                                                                                                 TELEPHONE: +1 206 623 7580
      Case No. 2:21-cv-01014 (BJR)                                                               FACSIMILE: +1 206 623 7022
             Case 2:21-cv-01014-BJR Document 16 Filed 08/19/21 Page 11 of 11




 1                                     CERTIFICATE OF SERVICE
 2           I hereby certify that on the 19th day of August, 2021, the foregoing was electronically
 3   filed with the Clerk of the Court using the Court’s electronic filing system, which will send
 4   notification of such filing to the following:

 5           Jack W. Fiander
             Towtnuk Law Offices Ltd.
 6           Sacred Ground Legal Services, Inc.
             5808A Summitview Avenue #93
 7           Yakima, WA 98908
             (509) 969-4436 or (509) 961-0096
 8           towtnuklaw@msn.com
 9
             Kehl Van Winkle
10           Maglio Christopher & Toale, P.A.
             1325 Fourth Avenue, Suite 1730
11           Seattle, WA 98101
             (888) 952-5242
12           kvanwinkle@mctlaw.com
13
             Altom M. Maglio
14           Maglio Christopher & Toale, P.A.
             1605 Main Street, Suite 710
15           Sarasota, FL 34236
             (888) 952-5242
16
             amm@mctlaw.com
17

18           DATED this 19th day of August, 2021 at Seattle, Washington.

19                                                     By s/Dawnelle Patterson
                                                         Dawnelle Patterson, Practice Assistant
20                                                       Dawnelle.patterson@klgates.com

21

22

23

24

25

26

      Certificate of Service                                                         K&L GATES LLP
                                                                               925 FOURTH AVENUE, SUITE 2900
      Case No. 2:21-cv-01014 (BJR)                                                 SEATTLE, WA 98104-1158
                                                                                  TELEPHONE: +1 206 623 7580
                                                                                  FACSIMILE: +1 206 623 7022
     505037186.14
